DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/16/2021 and 11/7/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer-readable medium” is not limited to only a non-transitory computer-readable medium. Paragraph 0136 of the instant application’s Specification discusses a non-transitory computer-readable medium; however, there is no distinction that the claimed “computer-readable medium” is to be interpreted as a non-transitory computer-readable medium. Accordingly, the claimed “computer-readable medium” does not exclude transitory mediums, such as carrier waves, thus resulting in subject matter directed to non-statutory subject matter and patent ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wighton et al. [Wighton] (US PGPub 2020/0282657).

As to claim 1
Wighton discloses an additive manufacturing machine (additive fabrication device 100, see Fig. 1), comprising: 
an energy beam system (light source 106 used to cure liquid photopolymer; see Fig. 1 and paragraph 0057, lines 1-2) configured to emit an energy beam (light 108, see Fig. 1/light; see paragraph 0052, line 9) utilized in an additive manufacturing process (see paragraph 0057, lines 1-5); 
one or more optical elements (optical element 104, see Fig. 1) utilized by, or defining a portion of, the energy beam system and/or an imaging system of the additive manufacturing machine, the imaging system configured to monitor one or more operating parameters (contamination; see paragraph 0051, lines 12-13/parameters; see paragraph 0090, line 12/light intensity; see paragraph 0054, line 6) of the additive manufacturing process (see paragraph 0051, lines 10-20); 
a light source (light source 106, see Fig. 1) configured to emit an assessment beam (light 108 reflected; see Fig. 1 and paragraph 0051, lines 8-9) that follows an optical path incident upon the one or more optical elements (see paragraph 0052, lines 8-11); 
one or more light sensors (light sensor 110, see Fig. 1) configured to detect a reflected beam (light 108 reflected; see Fig. 1 and paragraph 0051, lines 8-9) comprising at least a portion of the assessment beam reflected and/or transmitted by at least one of the one or more optical elements (see paragraph 0051, lines 10-15); and 
a control system (one or more processors 112, see Fig. 1) configured to determine, based at least in part on assessment data (received light intensity values; see paragraph 0088, line 7) comprising data from the one or more light sensors, whether the one or more optical elements exhibit an optical anomaly (scattered and/or absorbed; see paragraph 0051, lines 17) (see paragraph 0054, lines 2-11).  

As to claim 3
Wighton discloses the additive manufacturing machine of claim 1, 
wherein the light source is utilized by the imaging system (see paragraph 0022, lines 2-8).  

As to claim 4
Wighton discloses the additive manufacturing machine of claim 1, wherein the one or more optical elements comprises a window that separates one or more components of the energy beam system and/or the imaging system from a process chamber within which powder material is irradiated by the energy beam during the additive manufacturing process (see paragraph 0042, lines 10-15).  

As to claim 5
Wighton discloses the additive manufacturing machine of claim 1, comprising: 
a scanner configured to orient the assessment beam to a scanner position, the scanner position mapped to a scan field corresponding to the one or more optical elements; 
wherein the control system is configured to determine a beam incidence location based at least in part on the scanner position corresponding to the data from the one or more light sensors, 
wherein the assessment beam becomes incident upon at least one of the one or more optical elements at the beam incidence location and/or wherein the reflected beam propagates from at least one of the one or more optical elements at the beam incidence location (see paragraph 0045, lines 15-29; paragraph 0061, lines 1-5; and paragraph 0089, lines 1-10).  

As to claim 6
Wighton discloses the additive manufacturing machine of claim 5, wherein the beam incidence location is determined at least in part by mapping the scanner position to the data from the one or more light sensors (see paragraph 0045, lines 15-29).  

As to claim 7
Wighton discloses the additive manufacturing machine of claim 1, wherein the control system is configured to determine whether the one or more optical elements exhibit an optical anomaly based at least in part on a comparison of the assessment data to reference data (expected value of light intensity; see paragraph 0088, lines 7-8) (see paragraph 0054, lines 2-12 and paragraph 0088, lines 1-9).  

As to claim 8
Wighton discloses the additive manufacturing machine of claim 7, wherein the reference data comprises a threshold value (see paragraph 0054, lines 2-12 and paragraph 0088, lines 1-9).  

As to claim 14
Wighton discloses the additive manufacturing machine of claim 1, wherein the control system is configured to determine whether the one or more optical elements exhibit an optical anomaly based at least in part on a comparison of a first reflected beam to a second reflected beam; wherein the first reflected beam is detected by the one or more light sensors when propagating from a first location of the one or more optical elements; and 
wherein the second reflected beam is detected by the one or more light sensors when propagating from a second location of the one or more optical elements; and 
wherein the control system is configured to determine whether the one or more optical elements exhibit an optical anomaly based at least in part on data from the one or more light sensors indicating a difference between the first reflected beam and the second reflected beam (see paragraph 0044, lines 4-16).  

As to claim 15
Wighton discloses the additive manufacturing machine of claim 14, wherein the control system is configured to determine that the first location exhibits an optical anomaly based at least in part on data from the one or more light sensors indicating a first value corresponding to the first reflected beam exceeding a second value corresponding to the second reflected beam (see paragraph 0088, lines 1-9). 
 
As to claim 16
Wighton discloses the additive manufacturing machine of claim 1, comprising: 
a first light sensor configured to detect a first reflected beam propagating from a first one of the one or more optical elements; and 
a second light sensor configured to detect a second reflected beam propagating from a second one of the one or more optical elements; 
wherein the control system is configured to determine whether the first one of the one more optical elements exhibit an optical anomaly and/or whether the second one of the one or more optical elements exhibit an optical anomaly, based at least in part on a comparison of first assessment data to second assessment data, the first assessment data corresponding to the first light sensor having detected the first reflected beam, and the second assessment data corresponding to the second light sensor having detected the second reflected beam (see paragraph 0044, lines 4-16; paragraph 0054, lines 2-12; and paragraph 0088, lines 1-9).  

As to claim 17
Wighton discloses a method of determining an optical anomaly exhibited by an optical element utilized in an additive manufacturing machine (additive fabrication device 100, see Fig. 1), the method comprising: 
emitting, with a light source (light source 106, see Fig. 1), an assessment beam (light 108 reflected; see Fig. 1 and paragraph 0051, lines 8-9) that follows an optical path incident upon one or more optical elements (optical element 104, see Fig. 1) (see paragraph 0052, lines 8-11); 
detecting, with one or more light sensors (light sensor 110, see Fig. 1), a reflected beam (light 108 reflected; see Fig. 1 and paragraph 0051, lines 8-9) comprising at least a portion of the assessment beam reflected and/or transmitted by at least one of the one or more optical elements (see paragraph 0051, lines 10-15); and 
determining, with a control system (one or more processors 112, see Fig. 1), whether the one or more optical elements exhibit an optical anomaly (scattered and/or absorbed; see paragraph 0051, lines 17) based at least in part on assessment data (received light intensity values; see paragraph 0088, line 7) comprising data from the one or more light sensors (see paragraph 0054, lines 2-11); 
wherein the one or more optical elements are utilized by, or define a portion of, an energy beam system (light source 106 used to cure liquid photopolymer; see Fig. 1 and paragraph 0057, lines 1-2) and/or an imaging system of an additive manufacturing machine, the energy beam system configured to emit an energy beam (light 108, see Fig. 1/light; see paragraph 0052, line 9) utilized in an additive manufacturing process (see paragraph 0057, lines 1-5), and the imaging system configured to monitor one or more operating parameters (contamination; see paragraph 0051, lines 12-13/parameters; see paragraph 0090, line 12/light intensity; see paragraph 0054, line 6) of the additive manufacturing process (see paragraph 0051, lines 10-20).  

As to claim 18
Wighton discloses the method of claim 17, wherein determining whether the one or more optical elements exhibit an optical anomaly comprises: 
receiving, by the control system, reference data (expected value of light intensity; see paragraph 0088, lines 7-8) and assessment data (received light intensity values; see paragraph 0088, line 7), the reference data comprising data from at least one of the one or more light sensors corresponding to a first reflected beam comprising at least a portion of the assessment beam reflected and/or transmitted by a first optical element, and the assessment data comprising data from at least one of the one or more light sensors corresponding to a second reflected beam comprising at least a portion of the assessment beam reflected and/or transmitted by a second optical element (see paragraph 0054, lines 2-12 and paragraph 0088, lines 1-9); 
comparing, by the control system, the assessment data to the reference data, wherein comparing comprises determining a difference between the assessment data and the reference data (see paragraph 0054, lines 2-12 and paragraph 0088, lines 1-9); and 
determining, with the control system, whether the second optical element exhibits an optical anomaly based at least in part on the difference between the assessment data and the reference data exceeding a threshold value (see paragraph 0054, lines 2-12 and paragraph 0088, lines 1-9).  

As to claim 19
Wighton discloses a computer-readable medium comprising computer-executable instructions, which when executed by a processor associated with an additive manufacturing system (additive fabrication device 100, see Fig. 1), cause the additive manufacturing system to perform a method comprising: 
emitting, with a light source (light source 106, see Fig. 1), an assessment beam (light 108 reflected; see Fig. 1 and paragraph 0051, lines 8-9) that follows an optical path incident upon one or more optical elements (optical element 104, see Fig. 1) (see paragraph 0052, lines 8-11); 
detecting, with one or more light sensors (light sensor 110, see Fig. 1), a reflected beam (light 108 reflected; see Fig. 1 and paragraph 0051, lines 8-9) comprising at least a portion of the assessment beam reflected and/or transmitted by at least one of the one or more optical elements (see paragraph 0051, lines 10-15); and 
determining, with a control system (one or more processors 112, see Fig. 1), whether the one or more optical elements exhibit an optical anomaly (scattered and/or absorbed; see paragraph 0051, lines 17) based at least in part on assessment data (received light intensity values; see paragraph 0088, line 7) comprising data from the one or more light sensors (see paragraph 0054, lines 2-11); 
wherein the one or more optical elements are utilized by, or define a portion of, an energy beam system (light source 106 used to cure liquid photopolymer; see Fig. 1 and paragraph 0057, lines 1-2) and/or an imaging system of an additive manufacturing machine, the energy beam system configured to emit an energy beam (light 108, see Fig. 1/light; see paragraph 0052, line 9) utilized in an additive manufacturing process (see paragraph 0057, lines 1-5), and the imaging system configured to monitor one or more operating parameters (contamination; see paragraph 0051, lines 12-13/parameters; see paragraph 0090, line 12/light intensity; see paragraph 0054, line 6) of the additive manufacturing process (see paragraph 0051, lines 10-20).  

As to claim 20
Wighton discloses the computer-readable medium of claim 19, wherein determining whether the one or more optical elements exhibit an optical anomaly comprises: 
receiving, by the control system, reference data (expected value of light intensity; see paragraph 0088, lines 7-8) and assessment data (received light intensity values; see paragraph 0088, line 7), the reference data comprising data from at least one of the one or more light sensors corresponding to a first reflected beam comprising at least a portion of the assessment beam reflected and/or transmitted by a first optical element, and the assessment data comprising data from at least one of the one or more light sensors corresponding to a second reflected beam comprising at least a portion of the assessment beam reflected and/or transmitted by a second optical element (see paragraph 0054, lines 2-12 and paragraph 0088, lines 1-9); 
comparing, by the control system, the assessment data to the reference data, wherein comparing comprises determining a difference between the assessment data and the reference data (see paragraph 0054, lines 2-12 and paragraph 0088, lines 1-9); and 
determining, with the control system, whether the second optical element exhibits an optical anomaly based at least in part on the difference between the assessment data and the reference data exceeding a threshold value (see paragraph 0054, lines 2-12 and paragraph 0088, lines 1-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wighton et al. [Wighton] (US PGPub 2020/0282657) in view of Goodwin et al. [Goodwin] (US PGPub 2022/0252392).

As to claim 2
Wighton discloses the additive manufacturing machine as cited in claim 1; however, Wighton fails to specifically disclose the additive manufacturing machine wherein the light source comprises an energy beam source of the energy beam system, and wherein the assessment beam emitted by the light source has a first energy level and the energy beam utilized in the additive manufacturing process has a second energy level when the energy beam is utilized to additively manufacture a three-dimensional objects, and wherein the first energy level is less than the second energy level. 
Goodwin discloses an additive manufacturing machine (processing machine 10, see Fig. 1A) wherein a light source (light source; see paragraph 0508, line 1) comprises an energy beam source of the energy beam system, and wherein an assessment beam (patterned electron beam; see paragraph 0508, line 2) emitted by the light source has a first energy level and an energy beam (energy beam; see paragraph 0508, line 3) utilized in the additive manufacturing process has a second energy level when the energy beam is utilized to additively manufacture a three-dimensional objects, and wherein the first energy level is less than the second energy level (see paragraph 0508, lines 1-6; patterned electron beam has an intensity less than that of the electron beam that is used for printing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wighton’s invention with Goodwin’s in order to require less intensity for illumination for assessment, since doing so would impart not enough heat to melt the powder and change the printed pattern when performing assessment (see Goodwin paragraph 0508, lines 4-6).

Other Related Art
Ohno et al. (US Patent No. 5,404,019) teaches an additive manufacturing machine which detects an anomaly in a beam shaping aperture (optical element) by comparing an observed pattern and an expected pattern where the difference of the observed pattern and expected pattern exceeding a threshold indicates an anomaly in the beam shaping aperture (see Abstract and Fig. 7 below).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wighton, Goodwin, and Ohno, individually or in combination, fails to specifically teach the additive manufacturing machine of claim 7, wherein the reference data is determined based at least in part on the reflected beam detected by the one or more light sensors when propagating from a first location of the one or more optical elements at a first time; and 
wherein the assessment data is determined based at least in part on the reflected beam detected by the one or more light sensors when propagating from the first location of the one or more optical elements at a second time and/or when propagating from a second location of the one or more optical elements at the first time or the second time.  
Accordingly, dependent claim 9 and the claims that further depend from it are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115